Cite as 2016 Ark. 10

                SUPREME COURT OF ARKANSAS
                                       No.   CR-15-899


   ZACHARY HOLLY                                 Opinion Delivered January   14, 2016
                               APPELLANT
                                                 APPEAL FROM THE BENTON
   V.                                            COUNTY CIRCUIT COURT
                                                 [NO. CR-2013-1-2]
   STATE OF ARKANSAS
                                  APPELLEE HONORABLE BRAD KARREN,
                                           JUDGE

                                                 PETITION FOR WRIT OF
                                                 CERTIORARI TO COMPLETE THE
                                                 RECORD GRANTED.

                                       PER CURIAM

        Kent McLemore, attorney for appellant, Zachary Holly, petitions this court under

Ark. Sup.Ct. R. 3-5 to issue a writ of certiorari directing the court reporter, Sharon Fields,

to complete the record in this case. Petitioner states that the court reporter notified him that

she is unable to prepare the record by December 29, 2015, the extended deadline, which

was seven months from the date of the entry of the judgment. Attorney McLemore filed

this petition prior to the record’s due date asking this court to issue a writ of certiorari

directing the court reporter to complete the record. Petitioner filed a partial record on

November 4, 2015. Arkansas Rule of Appellate Procedure–Civil 5(b)(2) states, “In no event

shall the time be extended more than seven (7) months from the date of the entry of the

judgment or order . . . .”

        We issue the writ of certiorari directing Ms. Sharon Fields to complete the record in

this matter within thirty days from the date of this order. The Supreme Court Clerk is
                                    Cite as 2016 Ark. 10

directed to forward a copy of this per curiam to the Board of Certified Court Reporter

Examiners for any action it may deem appropriate under its rules. See Epps v. State, 338 Ark.
551, 998 S.W.2d 419 (1999).

       Petition for writ of certiorari to complete the record is granted.




                                              2